Citation Nr: 0313766	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  97-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for heart disability as a result of treatment 
by the Department of Veterans Affairs (VA).

2.  Entitlement to a rating in excess of 20 percent for 
disability of the right diaphragm due to injury of the 
phrenic nerve for the period from November 15, 1993, through 
October 6, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision by 
the Detroit, Michigan RO that: denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
heart disability as a result of treatment by the VA; and 
assigned a 20 percent evaluation for partial paralysis of the 
right diaphragm due to injury of the phrenic nerve, effective 
November 15, 1993, after granting compensation for this 
disability under the provisions of 38 U.S.C.A. § 1151.  This 
case was before the Board in August 2001 when it was remanded 
for additional development.  By rating decision dated in 
October 2002, the RO granted a 100 percent rating for 
disability of the right diaphragm due to injury of the 
phrenic nerve, effective October 7, 1996.  Thereafter, the 
veteran continued his appeal.

In March 2001, a hearing before the undersigned Veterans Law 
Judge was held at the Detroit RO.  A transcript of this 
hearing is of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  The veteran's heart disability was caused or worsened by 
VA treatment.

3.  For the period from November 15, 1993, through October 6, 
1996, the veteran's service-connected disability of the right 
diaphragm due to injury of the phrenic nerve was productive 
of respiratory impairment which most nearly approximates 
severe.


CONCLUSIONS OF LAW

1.  The requirements for compensation for a heart disability 
under 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (1997).

2.  For the period from November 15, 1993, through October 6, 
1996, the veteran's service-connected disability of the right 
diaphragm was 60 percent disabling, according to regulatory 
criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.19, 4.97, Diagnostic Code 6818 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
the supplemental statements of the case, the Board's August 
2001 Remand, and letters from the RO to the veteran, in 
particular an August 2001 letter, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable the RO to obtain evidence in support of his claims, 
the assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire the RO to obtain such 
evidence on his behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record also reflects that all available medical evidence 
identified by the veteran has been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.

1151

The veteran contends that he has heart disability due to 
treatment he received at the Ann Arbor VA Medical Center 
(VAMC).  He maintains that heart surgery performed in April 
1988 would not have been performed if it were not for 
complications stemming from atrial and mitral valve 
replacement surgery performed by VA three days earlier.  He 
further states that as a result of errors made in the 
original April 1988 open heart surgery, he eventually 
required a second open heart surgery in June 1990 to correct 
problems with his mitral valve prosthesis.  The veteran 
alleges that the stress of having had to endure two 
additional heart surgeries caused irrevocable damage to his 
heart.  He maintains that the overall health of his heart was 
worsened due to the heart surgeries performed in 1988 and 
1990. 

38 U.S.C.A. § 1151 (West 1991) provides that when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  The regulation 
implementing that statute appears at 38 C.F.R. § 3.358 and 
provides, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

During the pendency of this appeal, Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the case at hand, a hospitalization report from the Ann 
Arbor VAMC dated from April 1988 to May 1988 notes that the 
veteran was admitted with complaints of intermittent chest 
discomfort on exertion but no shortness of breath, dizziness, 
or syncope.  Cardiac catheterization revealed significant 
mitral insufficiency and aortic insufficiency.  The veteran 
underwent aortic and mitral valve replacement on April 26, 
1988.  Three days following the operation, the veteran had: 
increasing respiratory difficulty with some rhonchi and 
wheezing, which gradually progressed and necessitated re-
intubation; and an incorporated Swan-Ganz catheter in the 
superior vena cava, which required mediastinal exploration 
for the removal by median sternotmy incision.  Upon 
inspection of the superior vena cava, the Swan-Ganz was 
palpable on the upper part of the vena cava above the 
pursestring.  It appeared that the Swan-Ganz was caught in 
the pursestring where a previous cannulation of the superior 
vena cava had been performed.  Once the pursestring was 
released, the Swan-Ganz was easily removed.  The area was 
then reinforced.  Thereafter, the veteran had some atrial 
fibrillation and his anticoagulation was somewhat slow.  
Thereafter, the veteran made fair progress and was discharged 
on May 11, 1988.

The veteran was readmitted to the Ann Arbor VAMC in May 1988 
due to low anticoagulation.  Medication was prescribed to 
correct the problem.

Private treatment records note that the veteran complained of 
chest discomfort and intermittent atrial fibrillation from 
May 1988 to April 1990.  An April 1990 cardiac 
catheterization revealed moderate pulmonary hypertension and 
elevated pulmonary artery pressures.  

A June 1990 hospitalization report from the Ann Arbor VAMC 
notes that the veteran was admitted with a diagnosis of 
perivalvular leak of the mitral valve prosthesis.  The 
veteran underwent a right thoracotomy, which revealed a 
mitral valve leak in the anteroinferior portion of the valve 
leaflet of the valve ring.  The prosthesis was also rotated 
90 degrees so that the strut was aiming out of the left 
ventricular apex.  The leak was repaired and the veteran 
tolerated the procedure well.  Post-operatively, the veteran 
developed atrial fibrillation flutter, and underwent DC 
synchronized cardioversion.  Thereafter, he remained at 
normal sinus rhythm for the duration of his hospitalization.

In a June 1990 letter, the chief resident of cardiothoracic 
surgery at the Ann Arbor VAMC, noted that the veteran had 
been unable to work since December 1987 due to aortic and 
mitral valve regurgitation.  He stated that, following the 
veteran's April 1988 surgery, his "mitral valve prosthesis 
continued to leak and because of persistent shortness of 
breath and fatigue he underwent repair of his periprosthetic 
valve leak on May 13, 1990.

In July 1990, the veteran was readmitted to the Ann Arbor 
VAMC because he noticed an increase in his heart rate and 
shortness of breath.  The veteran underwent cardioversion and 
was converted to normal sinus rhythm.  The diagnoses 
included: atrial flutter with fast ventricular response; 
rheumatic heart disease; and status post-aortic and mitral 
valve replacement with subsequent repair of the perivalvular 
leak.  

In November 1993, the veteran submitted a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
heart disability as a result of treatment by VA.

Private hospitalization records note that the veteran was 
admitted in December 1993 for uncontrollable atrial 
fibrillation.  He underwent AV nodal ablation and placement 
of a VVI pacemaker.

In a September 1996 letter, M. J. James, D.O., stated that 
the veteran's current low exercise tolerance was the result 
of the additional surgeries that he underwent in 1988 and 
1990.  He said that each time an individual was placed on a 
bypass machine that individual would experience diminished 
left ventricular function.  He added that having to enter the 
chest cavity three times instead of one time caused, "a 
certain amount of restriction and fibrosis of the 
myocardium."  Dr. James also stated that an electrophysiology 
colleague was of the opinion that some of the complications 
experienced by the veteran could have been due to increased 
scar tissue resulting from the three heart operations.

In a June 1997 opinion, the chief of the Ann Arbor VAMC 
cardiothoracic surgery section indicated that there were 
several inaccuracies in the September 1996 letter from Dr. 
James.  He essentially indicated that the veteran's second 
surgery in April 1988 was to remove a catheter.  As that 
procedure did not require a bypass, he said there could be no 
damage to the heart.  He also stated that it was unlikely 
that this operation delayed the veteran's convalescence from 
his original April 1988 heart surgery.  The physician further 
maintained that there were no errors made in the original 
April 1988 mitral valve replacement surgery, that the 
problems (heavy calcification) experienced by the veteran 
with regard to the procedure were an accepted risk factor, 
and that the veteran's overall heart condition was not made 
permanently worse by the third operation performed in June 
1990.  He believed that the surgeries performed at the Ann 
Arbor VAMC served to prolong the veteran's life.

A September 2000 clinical note from Paul M. Zack, M.D., 
indicates that the results of an August 2000 Dobutamine echo 
stress test were satisfactory.  There appeared to be no 
evidence of significant coronary disease.

A March 2001 non-invasive cardiac laboratory report from Dr. 
Zack notes final diagnoses of: moderately enlarged left 
ventricular internal dimension with concentric left 
ventricular hypertrophy and mild impairment of the left 
ventricular systolic function secondary to septal 
hypokinesis; enlarged left atrial size; satisfactory 
echocardiographic appearance of the prosthetic, aortic and 
mitral valves; evidence of mild to moderate tricuspid 
insufficiency on Doppler examination; no pericardial 
effusion; and no evidence of intracardiac thrombus.

A May 2001 clinical note from Dr. Zack notes that the veteran 
complained of dyspnea with exertion, but no dyspnea at rest 
or orthopnea.  He had occasional symptoms of palpitations and 
lightheadedness, but no episodes of syncope or near syncope.  
On physical examination, blood pressure was 100/60 and heart 
rate was 80.  The lungs were clear to auscultation.  On 
cardiac examination, there was a regular rhythm with sharp 
valve clicks and Grade I/VI systolic murmur at the left 
sternal border.  The ECG showed a paced rhythm.  On extremity 
examination, there was no edema.  Dr. Zack stated that the 
veteran had satisfactory findings on echocardiogram in March 
2001 and Dobutamine echo test in August 2000.  The impression 
was stability of cardiac status.  

Private treatment records indicate that that the veteran 
underwent a Dobutamine echo test in August 2001.  The veteran 
had no symptoms of chest pain during the test.  The ECG was 
nondiagnostic.  The digital acquisition echocardiogram 
demonstrated moderate impairment of left ventricular function 
at baseline with appropriate improvement in ventricular 
contractility following Dobutamine.  Dr. Zack stated, "In 
light of the satisfactory findings on the current Dobutamine 
echo test, there appears to be no evidence of significant 
progression of coronary disease."  The final diagnoses 
included: Dobutamine stress echo test with no symptoms of 
chest pain or shortness of breath and nondiagnostic EKG; and 
moderate impairment of the left ventricular systolic function 
at rest but appropriate wall motion response to Dobutamine.

In a May 2002 VA examination report, the chief of the Ann 
Arbor VAMC cardiology section noted the veteran's surgical 
history at the Ann Arbor VAMC in April 1988 and June 1990.  
He also noted the veteran's history of rheumatic heart 
disease, smoking for 30 years and minimal coronary artery 
disease diagnosed after a February 2002 cardiac 
catheterization.  Upon examination, blood pressure was 110/60 
and the heart rate was 72.  There was no observed jugular 
venous distention.  Cardiac examination revealed loud first 
and second heart sounds that were metallic in nature.  There 
was a grade 1/6 systolic ejection murmur in the aortic area.  
There was a soft opening snap at the apex; there was no 
systolic or diastolic murmur across the mitral prosthesis.  
There was a 1+ bilateral pedal edema.  Echocardiogram 
revealed a left ventricular ejection fraction of 
approximately 40 percent.  An ECG revealed a 100 percent 
paced rhythm and a left bundle branch block pattern.  The 
examiner stated:

The pertinent issue is whether or not the 
operations in 1988 and 1990 caused or 
worsened [the veteran's] present medical 
condition.  First, his present medical 
condition is really severe dyspnea on 
exertion, which appears to be 
predominantly due to intrinsic pulmonary 
disease as manifest by a severe reduction 
in his FEV1 to 0.75.  The elevated right 
hemidiaphragm, which was not a result of 
his second surgical procedure in 1990, 
may contribute to his present symptoms, 
but it does not appear to be in the 
fundamental cause of his symptoms.  High 
right hemidiaphragms generally lead to 
pulmonary function studies of a more 
restrictive nature with preserved FEV1s 
and reduced lung volumes, which is not 
the case here.  The first operation in 
April 1988 clearly was performed at a 
time which was requisite to manage his 
valvular heart disease.  Patients who 
present with dyspnea on exertion and 
severe valvular heart disease, as is in 
the case here, have a markedly shortened 
survival, generally to less than five 
years.  That surgery, in essence, 
prolonged his life.  Unfortunately, this 
allowed time for his intrinsic pulmonary 
disease to develop.  Second, in patients 
who have rheumatic heart disease and 
severe calcification of the mitral valve 
ring, it is not uncommon to have 
stitches, although appropriately place[d] 
at an initial operation, pull free and 
lead to mitral regurgitation and 
symptomotology within two to five years.  
That is the case here.  The repeat 
operation was, therefore, appropriate and 
probably not the result of a poor mitral 
operation.  The damage to the right 
phrenic nerve and then paralysis of the 
right hemidiaphragm is a know[n] 
complication of cardiac surgery, which 
does not require the severing of the 
phrenic nerve to occur; but it can be 
related to retraction, ice[,] saline, and 
other reasons.  Nevertheless, the 
development of symptoms in the setting of 
mitral regurgitation, irrespective of the 
ideology, has a poor long-term outcome 
and is usually associated with reduced 
survival and congestive heart failure 
symptoms, if not immediately addressed, 
which was the case here.  Thus, one can 
conclude that this sequence of operations 
in 1988and 1990 are not atypical and, in 
total, improved the [veteran's] long-term 
survival.  Finally, one can argue that 
the high right hemidiaphragm could 
contribute to his symptom complex which, 
obviously, resulted from his second 
surgery.  Nevertheless, the principal 
underlying ideology for his present 
dyspnea on exertion is intrinsic 
pulmonary disease, probably as a result 
of his long-standing smoking history.  It 
is unlikely that the treatment provided 
to the [veteran] in 1988 and 1990 was a 
necessary prelude to his present clinical 
condition.  

As noted above, VA benefits under 38 U.S.C.A. § 1151 are 
provided when the evidence shows that a veteran (1) suffered 
an injury (2) as the result of hospitalization, (3) which 
results in additional disability to the veteran.  The May 
2002 VA examiner essentially opined that the stitches from 
the veteran's April 1988 surgery pulled free and lead to 
mitral regurgitation and symptomotology.  Therefore, 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for this disability is in order.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Initial Rating

Historically, the veteran appealed a May 1996 rating 
decision, which assigned a 20 percent evaluation, effective 
November 15, 1993, for partial paralysis of the right 
diaphragm due to injury of the phrenic nerve, under 
Diagnostic Code 5321 (injury to Muscle Group XXI), after 
granting compensation for this disability.  Thereafter, by 
rating decision dated in October 2002, the RO granted a 100 
percent rating for partial paralysis of the right diaphragm 
under 38 C.F.R. § 4.97, Diagnostic Code 6840 (2002), 
effective October 7, 1996.  Therefore, the issue for the 
Board's consideration is entitlement to a rating in excess of 
20 percent for disability of the right diaphragm due to 
injury of the phrenic nerve for the period from November 15, 
1993, through October 6, 1996.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
noted an important distinction between an appeal involving 
the veteran's disagreement with the initial rating assigned 
at the time a disability is service connected.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson, 12 Vet. App. at 126.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disability at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

In the case at hand, the evidence shows that the veteran 
underwent surgery on June 13, 1990, to replace a heart valve.  
During the surgery, he sustained damage to the phrenic nerve, 
which resulted in partial paralysis of the right diaphragm.  
In November 1993, the veteran submitted a claim for 
compensation for partial paralysis of the right diaphragm 
under the provisions of 38 U.S.C.A. § 1151.

November 1993 treatment records from Ingham Radiology 
Associates note that chest X-rays revealed poor inspiration 
but no evidence of focal consolidation.  Follow-up X-rays 
obtained two days later revealed increasing infiltrative 
and/or atelectatic change in the right lower lobe.  
Otherwise, there was no interval change.

A December 1993 internal history and physical report from J. 
Patton, D.O., notes that the veteran was seen for a pacemaker 
insertion.  His history of chronic obstructive pulmonary 
disease was noted.  Examination of the lungs revealed very 
mild bilateral basilar crackles.  

A December 1993 chest X-ray report from Ingham Radiology 
Associates notes that findings of infiltrate/atelectatic at 
the right base were unchanged.

At the time the veteran filed his claim, his service-
connected partial paralysis of the right diaphragm was 
evaluated under 38 C.F.R. § 4.73 as in effect prior to July 
3, 1997.  Under the provisions of Diagnostic Code 5321, a 20 
percent evaluation is warranted for moderately severe or 
severe injury to Muscle Group XXI (muscles of respiration).  
38 C.F.R. § 4.73, Diagnostic Code 5321 (1996).  

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended, effective July 3, 
1997.  62 Fed. Reg. 30235-30240 (June 3, 1997).  However, the 
changes are of no significance in this case because the 
maximum evaluation authorized for injury of Muscle Group XXI 
remains 20 percent.  

Thus, a higher evaluation may be assigned only pursuant to 
another diagnostic code.

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised, effective 
October 7, 1996.  See 61 Fed. Reg. 46720-46731 (1996).  The 
veteran is entitled to the application of the version of the 
regulation that is more favorable to him from the effective 
date of the new criteria, but only the former criteria are to 
be applied for the period prior to the effective date of the 
new criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  

Under the revised criteria, paralysis or paresis of the 
diaphragm is to be rated under the general rating criteria 
for evaluating restrictive lung disease.  38 C.F.R. § 4.97, 
Diagnostic Code 6840 (2002).  The RO granted a 100 percent 
rating for the veteran's service-connected disability of the 
diaphragm due to injury of the phrenic nerve under this 
diagnostic code from the effective date of the new criteria 
based upon its determination that it was not possible to 
distinguish the veteran's non service-connected impairment of 
the respiratory system from the service-connected impairment 
of the respiratory system and based upon the results of 
pulmonary function studies in 2002 indicative of impairment 
at the 100 percent level under the general criteria for 
rating restrictive lung disease.  

For the period remaining at issue (November 15, 1993, through 
October 6, 1996), only the former respiratory criteria are 
for consideration.

Under the former respiratory criteria, there was no specific 
diagnostic code for rating paresis or paralysis of the 
diaphragm.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Under the former criteria, residuals of pleural cavity 
injuries warrant a 20 percent evaluation if they are 
moderate, a 40 percent evaluation if they are moderately 
severe or a 60 percent evaluation if they are severe with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion or poor response to exercise.  A 100 
percent evaluation is warranted if the residuals are totally 
incapacitating.  38 C.F.R. § 4.97, Diagnostic Code 6818 
(1996).  

During the period at issue, the veteran did not undergo a VA 
examination to determine the degree of severity of his 
respiratory impairment.  It was not until 2002 that he 
underwent VA examinations of his respiratory system.  
Pulmonary function testing conducted during a May 2002 VA 
examination showed severe airway obstruction with air 
trapping, a moderate restrictive ventilatory defect and 
neuromuscular weakness.  The examiner stated that these 
findings are of sufficient magnitude to cause the veteran 
dyspnea with his daily activities and would impact on his 
ability to work.  Pulmonary function testing conducted during 
an August 2002 VA examination showed a severe obstructive 
ventilatory defect.  The examiner noted that the veteran had 
dyspnea with moving from the chair to the examination table 
and with dressing.  The medical evidence for the period from 
November 11, 1993, through October 6, 1996, provides less 
detailed information, but in the Board's opinion it 
satisfactorily shows that the veteran was generally in 
respiratory distress and experienced dyspnea with slight 
exertion.  Although some of the veteran's respiratory 
impairment, if not most, was due to non service-connected 
disability, the record does not provide an adequate basis for 
distinguishing the service-connected impairment from the non 
service-connected impairment.  Therefore, with resolution of 
reasonable doubt in the veteran's favor, the Board is 
satisfied that the disability more nearly approximated the 
respiratory criteria for a 60 percent evaluation than those 
for a 40 percent rating.  For the period from November 15, 
1993, through October 6, 1996, there is no medical evidence 
of dyspnea at rest or any other reasonable basis for 
concluding that the service-connected respiratory impairment 
more nearly approximated the totally incapacitating level of 
impairment required for a 100 percent evaluation.  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for heart disability as a result of treatment 
by the VA is granted, subject to the criteria governing 
awards of monetary benefits.

A 60 percent rating for partial paralysis of the right 
diaphragm due to injury of the phrenic nerve, for the period 
from November 15, 1993, through October 6, 1996, is granted, 
subject to the criteria governing awards of monetary 
benefits.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

